IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLOTTE OLIPHANT-JOHNS,                   : No. 28 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GOOD DEAL REMODELING,                       :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.